Citation Nr: 1409752	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-23 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cold injury residuals in the fingers and toes.

4.  Entitlement to service connection for an innocently acquired psychiatric disorder.







REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to April 1968.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the RO.

In December 2010, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In January 2012, the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is also of record.

The Board notes that the psychiatric claim on appeal has been recharacterized to include any psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has considered documentation in Virtual VA and VBMS.



FINDINGS OF FACT

1 . The currently demonstrated bilateral hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels that began incident to his duties as a boatswain mate during service.

2.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels that began incident to his duties as a boatswain mate during service.

3. The currently demonstrated cold injury residuals of the fingers and toes are shown as likely as not to have had its clinical onset during the Veteran's period of active service.

4.  The currently demonstrated major depression with generalized anxiety disorder is shown as likely as not to have had its clinical onset during the Veteran's period of active service.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred in active service.  
38 U.S.C.A.§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  
38 U.S.C.A.§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by cold injury residuals of the fingers and toes is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2013).

4.  By extending the benefit of the doubt to the Veteran, his disability manifested by major depression with generalized anxiety disorder is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Notice and Assistance

To the extent that the actions taken hereinbelow are favorable to the Veteran, a full discussion of compliance with VA's duty to notify and assist is not required at this time.


Law & Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Bilateral Hearing Loss and Tinnitus

The Veteran has provided competent and credible lay statements of current tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Bilateral sensorineural hearing loss for VA purposes is established by February 2008 private audiological records of Dr. S. D.  See 38 C.F.R. 3.385; Ponder v. Shinseki, 2010 WL 4241571 (Oct. 28, 2010) (the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.)  

Additionally, the Veteran was exposed to hazardous noise in service in the performance of his duties as a boatswain's mate in the Coast Guard.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010).  

The Board further finds the Veteran's lay statements competent and credible regarding the onset of tinnitus and hearing loss in service with continuance since that time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006).  

Further, in the February 2008 private audiological report, Dr. D. opined that the Veteran "has tinnitus and sensorineural hearing loss due to noise induced trauma while in active military service."  

The February 2008 report is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no nexus evidence to the contrary.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the bilateral sensorineural hearing loss disability and tinnitus as likely as not are due to the Veteran's exposure to excessive noise levels during his period of active service.  \

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


Cold Injury Residuals

Cold injury residuals of the hands and feet, manifested by coldness, pain, numbness, color changes consistent with Raynaud disease, and changes in nail growth, is established by February and March 2008 private medical records, including an arterial pressure evaluation, of Dr. A. F.

The Veteran contends that, while serving as a boatswain's mate at Ocean Station Charlie, he traveled to Newfoundland  to make sure no icebergs were coming down into the shipping lanes from England to the United States.  Hearing Transcript, p. 11.  

The Veteran testified that hat his boondocker shoes did not offer adequate cold protection, and that his extremities suffered from cold exposure while working to chip ice from the ship.  Id.  

Service treatment records are silent for cold injuries.  However, his records confirm service at Ocean Station Charlie.  See, e.g., October 1967 treatment record.  

Moreover, the fact that the Veteran was exposed to extremely cold temperatures is corroborated by a February 1968 psychiatric record showing that a fellow service member was awarded the Coast Guard Commendation Medal for his rescue of the Veteran from a suicide attempt despite "sub-freezing temperature," and in risk of "personal injury in the way of frost bite." 

Further, in the March 2008 private report, Dr. F. opined that the Veteran's current symptoms were cold injury residuals from his service in the Coast Guard in the waters off of Newfoundland.

The March 2008 report is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no nexus evidence to the contrary.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not has current residuals of cold injuries suffered during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


Major Depression with Generalized Anxiety Disorder

In an October 2008 private medical report of Dr. L. Y., the Veteran was diagnosed with major depression and generalized anxiety disorder.  

On VA examination in March 2011, the Veteran was diagnosed with polysubstance abuse in sustained full remission, and depressive disorder not otherwise specified.  

The service treatment records show diagnoses of depressive reaction and nervousness.  See January 1968 and February 1968 service treatment records.

In this vein, the Board finds that a discussion of the presumption of soundness is not necessary.  No psychiatric abnormalities were noted on entry into service.  

Although the Medical Board at discharge found a preexisting personality disorder, personality disorders are not diseases or injuries within the meaning of applicable legislation; further, this analysis pertains to major depression with generalized anxiety disorder.  See 38 C.F.R. 3.303.

As for a nexus to service, in the October 2008 private report, Dr. Y. opined that "both conditions occurred while the patient was still in the service thus rendering this condition to be service-connected."  

Dr. Y based his opinion on the in-service psychiatric symptoms, including the suicide attempt and surrounding symptomatology, as well as a psychiatric examination of the Veteran.  

Dr. Y. noted that the Veteran never recovered from his difficulties in service, and that symptoms of depression, sleep impairment, fatigue, nervousness, worry, and guilt had persisted in the years since service.  

The Veteran was noted to have self-medicated his symptoms with alcohol in the past, but had quit alcohol for 20 years and was now treated with psychiatric medication.

The March 2011 VA examiner found to the contrary, based essentially on the fact that the in-service suicide attempt was due to situational stressors that had resolved.  The examiner further indicated that the in-service behavioral problems were attributable to the personality disorder diagnosed in service.  

The examiner noted that the Veteran's substance abuse could have contributed to his depression and anxiety.  Additionally, the examiner noted that his recent diagnosis of lung cancer could have caused his current symptoms.

Given this record, the Board finds that the evidence is in equipoise in showing that the current major depression with generalized anxiety disorder as likely as not had its clinical onset during service.

The medical evidence and opinions provide contrasting, yet well-reasoned viewpoints, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)

Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran.  As such, service connection for is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

Service connection for cold injury residuals in the fingers and toes is granted.

Service connection for major depression with generalized anxiety disorder is granted.



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


